Case 4:21-cv-00154-SDJ-KPJ Document 31 Filed 04/15/21 Page 1 of 6 PageID #: 298




                       IN THE UNITED STATES DIUSTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                      AT PLANO
 Al M Williams, and Family
                                                                                          APR 1 5 2021
                                Case Number: 4:2i-CV-ooi54
                                                                                  Clerk, U.S. District Cour
                                                                                      Eastern District of Texas
 T l r . ct q.1
     NOTICE OF C C EXTENSION, REQUEST FOR PROTECTIVE ORDER , AND
                  MOTION FOR APPOINTMENT OF COUNSEL
        COMES NOW, Al M Williams respectfully files his notice,                requests protection,

 and renews his request for Appointment of Counsel, to prevent manifest injustice, states:

    1. This Court has issued a TRO to protect the plaintiff. Its duration was contingent upon

        renewal of the CDC s Halt. On March 28, 2021, The CDC Moratorium and Halt on

        Evictions was extended until June 2021 and now the defendants are attempting to

        maliciously undermine the relief granted by this Court.

    2. The Plaintiffs case has merit, passed the injunction test, and will be tried by on the

        merits by a (12) twelve person jury. The plaintiff s made claims of Retaliation that must

        be acknowledged, developed, and advocated by professional counsel.

    3. That, upon information and belief, the defendants are engaging in more retaliation. This

        is a conspiracy to violate plaintiffs Civil Rights (1 more time) in retaliation for the

        filing of this lawsuit obtaining federal relief. As such, the plaintiff needs another layer of

        protection. This Court must take NOTICE that this is a toxic and hostile living situation

        created by this litigation threatens the plaintiff s safety and well-being.

    FACTS RELATED TO REQUEST FOR ORDERS OF PROTECTION

    4. The defendants have harassed, threatened, burglarized, and unlawfully entered their

        home and engaged in multiple retaliatory and unlawful tactics to cause the removal of

        the family from 2411.

    5. On March 11, 2021 this Court has issued a TRO to protect the plaintiff. Its duration was

        contingent upon renewal of the CDC’s Halt.
Case 4:21-cv-00154-SDJ-KPJ Document 31 Filed 04/15/21 Page 2 of 6 PageID #: 299




    6. On March 28, 2021 the CDC Moratorium and Halt on Evictions was extended until June

        2021.


    7. On April 4, 2021 the plaintiff filed a pleading noticin the Court. The filing of this

       pleading (by operation of law) e tended the protection afforded by the Court until June

        2021.


    8. On the very same day, the defendants Counsel made their final offer to settle after an

       extended very frustrating negotiation processes that failed.

    9. Immediately, thereafter, the defendants filed a pleading, Motion to Forego Mediation, in

       which CWS Towing alleges criminal activity by the plaintiff, specifically stating: Mr

       Williams remains a tenant of Ladera apartment complex and has

       frequently threatened the complex s management team. On information

       and belief, Mr. Williams also ha an extensive criminal record which

       includes a history of violent crime.

       To date, : “NO criminal activity has ever occurred on the property. NO threats of harm

       were ever made on the property. No police reports have ever been filed in this regard.

       On the contrary, the plaintiff s has made reports and filed complaints of threats of harm

       by the defendants that pre-date this Court s Intervention.

    10. That this Court has reviewed the pleadings in this case and can confirm the sequence of

       events. This Coourt has conducted hearings on March 10,11,24th and can note that ZERO

       allegations were made regarding threats of harm, fear, or Criminally Violent

       Behavior.s ; That during the extended (2) years of litigation in DC19-17458 that ZERO

       allegations were made regarding threats of harm or “Criminally Violent Behaviors .

    11. That this pleading is harassing, threatening, and filed for an improper purpose and a

       hearing be held.
Case 4:21-cv-00154-SDJ-KPJ Document 31 Filed 04/15/21 Page 3 of 6 PageID #: 300




    ARGUMENT
     12. Given these recent acts and the history of this litigation; it is clear that the plaintiff is

        being retaliated against for seeking Federal Court Intervention. Plaintiff is in fear for his

        life, and in need of immediate protection because the landlords have resorted to lying

        to circumvent this Courts merciful inter ention. Strategic Lawyering is one thing; but

        outri ht lying to obtain collateral advantage is unethical. Again, Ladera is doing too

        much.

    13. This Court has ORDERED injunctive relief protecting him from removal. The ONLY

        other way to remove the plaintiff is their BRAND NEW allegations of “criminal activity .

    14. The family has resided at 2411 for almost (8) years. During these (8) years the only

        threatening allegations and/or harm has been directed upon the plaintiff. Not by the

        plaintiff. (See attached pleadings seeking Court Ordered Protection)

    15. The defendants have (keys) unlimited access the the plaintiffs home and have history of

        unlawfully entering this home in the past- during this litigation.

    16. The plaintiff fears for his life in that the defendant s may seek street-justice. The

        plaintiff has sought access to courts” as his weapon for justice. That is why we are

        here today. But,(With these BRAND NEW unfounded allegations of Violent Criminal

        Behavior ) the plaintiff greatly fears his safety. In support Plaintiff cites, Rodney King,

        Martin Luther King, George Floyd, and Kings of Africa. Black Lives do Matter.

    17. Notably, These assertions did not appear until this Court sought to protect the plaintiff.

        Upon information and belief, these allegations are brought forth for the improper

        purpose and setting the stage to seek another eviction based upon allegations of criminal

        misconduct and/or which circumvents the previous court order. The Defendants are

        playing dirty. The authors of the “Act anticipated such a retaliatory result.
Case 4:21-cv-00154-SDJ-KPJ Document 31 Filed 04/15/21 Page 4 of 6 PageID #: 301




 COURT INTERVENTION IS NECESSARY

 The filing of these criminal allegations are abusive and malicious prosecution tactics. At this

 point, plaintiffs case requires t a skilled advocate at cross-examination be appointed to uncover

 the truth, preserve the issues, collect the evidence, and investigate to effectuate the

 administration of justice for plaintiff and those similarly situated. This case is snow-balling and

 requires immediate intervention.

    18. During the course of this litigation, the plaintiff and his family have been harassed,

        threatened, cajoled, damaged, and deprived of the quiet enjoyment.

    19. These are tactics of the overzealous landlords demonstrating their contumacious

        indifference to the CDC s mandate. These tactics are fueled by the Terkel decision.

        Although, there was no injunction entered in Terkel, the landlords are treating their

        tenants as though an injunction were entered in Terkel, allowing them to force out

        covered persons by any means necessary. Note, the increasingly savage efforts to throw

        protected residents out on the streets. The authors of the Act anticipated such a

        retaliatory result.

    See: A federal court has discretion to appoint counsel if doing so would advance the
 proper administration of justice. 28 U.S.C. § 1915(d) (1976). Although "[n]o comprehensive
 definition of exceptional circumstances is ractical."Branch v. Cole, supra, 686 F.2d at
 266, a number of factors should be considered in ruling on requests for appointed counsel.
 These include: (1) the type and complexity of the case, Branch v. Cole, su ra, 686 F.2d at
 266; Maclin v. Freake, 650 F.2d 885, 888 (7th Cir. 1981); (2) whether the indigent is
 capable of adequately presenting his case, Branch v. Cole, supra, 686 F.2d at 266; Maclin
 v. Freake, supra, 650 F.2d at 888; Drone v. Hutto, 565 F.2d 543, 544 (Sth Cir. 1977); (3)
 whether the indigent is in a position to investigate adequately the case, Maclin v. Freake,
 supra, 650 F.2d at 888; White v. Walsh, 649 F.2d 560, 563 (8th Cir. 1981); Shields v.
 Jackson, 570 F.2d 284, 285-86 (8th Cir. 1978) (per curiam); Peterson v. Nadler, 452 F.2d
 754 (Sth Cir. 1971); and (4) whether the evidence will consist in large part of conflicting
 testimony so as to require skill in the presentation of evidence and in cross
 examination, Maclin v. Freake, supra, 650 F.2d at 888; Mannin v. Lockhart, 623 F.2d 536,
 540 (8th Cir. 1980).
Case 4:21-cv-00154-SDJ-KPJ Document 31 Filed 04/15/21 Page 5 of 6 PageID #: 302




 CONCLUSION

    20. COVID shook up the economic foundation of our nation and it will take time for families

       to completely recover; even after inoculation. Studies have shown that the CDC s

       directive were in the best interest of a civilized society.

    21. But, the defendant s have lawyered up and have advantage over the plaintiff. These are

       Civil Rights issues on the forefront of the development and growth of a new nation. The

       new world order is being shaped by natural disaster. The shaping of Humanity is in the

       hands of this Court and all Courts of this land right now.

    22. The plaintiff is not adept at carrying the burden of humanity of our society on his

       shoulders. This is a matter of great public interest at stake. It cannot be done by a pro se

       litigant. The plaintiff asks that he at minimum be appointed co-cousel and/or limited

       scope to help properly amend his lawsuit and enter evidence. This is much too technical

       and complex for a pro se litigant.

    23. During the recent evidentiary hearing a manifest injustice occurred as evidenced by the

       exhibit list. Althou h, the plaintiff had a valuable evidentiary contribution, he did not

       know how to law a foundation. The evidence was valuable. But it did not make it to the

       evidence list. (See Exhibt C)

    24. Plaintiff speaks a language that is hard to decipher by the Court and needs a lawyer to

       decipher his language and get it on record to help the world. Words were said but they

       had zero value because he is not as articulate as lawyers seated across the room. Most

       importantly,, there are many similarly situated citizens and Court intervention is

       necessary and proper to prevent and deter manifest injustice for ALL. These are matters

       of great public interest.

    25. This Court has the inherent power to appoint Counsel under these circumstances. This

       Court has the inherent power to protect this litigant from further harm by overzealous

       landlords or its minions.
Case 4:21-cv-00154-SDJ-KPJ Document 31 Filed 04/15/21 Page 6 of 6 PageID #: 303




 WHEREFORE, all premises, plaintiff prays:

           That a full preliminary Injunction be entered ; That an evidentiary hearing be

 conducted to determine if the defendants pleadings were filed for an improper purpose.

           That the Court take judicial Notice that the plaintiff is in fear of substantial

 harm and loss of life. That the Court allow 2411 to install security systems and change

 locks to all entrance devices.

        _That Rule 11 Sanctions be imposed

        -That a hearing be conducted to ascertain that sanctions are appropriate.

        - Counsel be appointed to argue, defend, cross-examine, and brief the issues to

 prevent any further manifest injustice. That the Court, forgive, me for my frustration

 and confusing pleadings.



 Kindly,

 Al M Williams, pro se litigant
 3930 Accent DR, 2411
 Dallas, TX 75287
 214-414-6371
 Legalaccesslnc@icloud.com


        CERTIFICATE OF SERVICE

        A copy of this letter was sent on and I met and conferred today as well 4/12/2021



        CERTIFICATE OFR CONFERENCE

        I DID COMMUNICATE Via Email and phone to attempt to resolve this issue issue
